Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 1 of 12

 
   

GU ee CR Coie Comes
United States Bankruptcy Courl for the:

MIDDLE DISTRICT OF FLORIDA

Case number (it known) Chapter 11

 

CI Cheek if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 02/20

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name DM World Transportation LLC

 

2. Allother names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

450 5. Ronald Reagan Blvd.
Longwood, FL 32750
Number, Street, Clty, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Cede
Seminole Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Cade

 

& Debtor's website (URL) www. dmworldwide.com

 

6. Type of debtor MF Corporation (including Limited Liability Company (LLG) and Limited Liability Partnership (LLP)

C] Partnership (excluding LLP)
O Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Indlviduals Fillng for Bankruptcy page 1

 
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 2 of 12

Debtor

DM World Transportation LLC

Case number (if known}

 

Name

 

7. Describe debtor's business A. Check one:

TM Health Care Business (as defined in 11 U.S.C. § 101(27A}}
O Single Asset Real Estate (as defined in 41 U.S.C. § 107(61B)}
(J Railroad (as defined In 14 U.S.C. § 101(44))

C7 Stockbroker (as defined in 11 U.S.G. § 101(53A))

CI Commodity Broker (as defined in 14 U.S.C. § 101(6))

E] Clearing Bank (as defined in 14 U.S.C. § 781(3))

Mi None oftheabove =
B. Check all that apply
O Tax-exempt entity (as described in 26 U.S.C. §501)

C1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3}
oO Investment advisor (as defined in 15 U.S.C. §80b-2(a){11))

C. NAICS (Noh American industry Classification System) 4-digit code that best describes debtor.

See http:/www.uscourts.gav/four-cigit-national-association-naics-codes.

 

4841
8 Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C) Chapter 7
C1 Chapter 9

Mi Chapter #1. Check aif that apply:

1 Debtor's aggregate noncontingent liquidated debts (excluding debts owed {o insiders or affiliates}
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that}.

(1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, aitach the most recent balance sheet, statement of operations, cash-flow

statement, and federal income tax return of if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1}{B).

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
proceed under Subchapter V of Chapter 11,

Aplan is being filed with this petition.

Acceptances of the pian were solicited prepetition from one or more classes of creditors, in
accordance with #1 U.S.C. § 1126(8).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
atiachment to Voluntary Petition for Non-Individuats Filing for Bankruptcy under Chapter 1t
(Official Farm 204A) with this form.

C] the debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2,

Oo OO O

El Chapter 42

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases, attach a

separate list.

WNo.
CI ves.

When
_. When

District

District

Case number

Case number

 

16. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

Mino
Cl Yes.

Debtor Relationship

 

District When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing far Bankruptcy page 2

 
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 3 of 12

Case number (i known)

 

 

Debtor = DM World Transportation LLC
Name
14. Why is the case filed in Check all that apply:

this district?

EH Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a fonger part of such 180 days than in any éther district.

OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or HB pag
have possession of any
real property or personal [1 Yes.

property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need linmediate attention? (Check all that apply.)

(1 it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C It needs to be physically secured or protected from the weather,

(] It includes perishable goods or assets that could quickly deteriorate or lose value without attention ifor example,
livestock, seasonal goods, meal, dairy, produce, or securities-related assets or other options).

C1 Other

 

Where is the property?

 

Nuriber, Street, Cily, State & ZIP Cade
Is the property insured?
£1 No
Cl yes, insurance agency

 

Contact name

 

Phone

 

 

P| Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

Mi Funds will be available for distribution to unsecured creditors.

{I Afier any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of 0 1-49
creditors & 50.99
(i 100-199
Oi 200-999

Q 1,000-5,000
(1 5001-10,000
0 10,001-25,000

Oj 25,004-50,000
C 50,004-160,000
C1 More thant00,000

 

15. Estimated Assets (4 $0 - $50,000
(J $50,001 - $100,0G0
CJ $400,001 - $500,000

EI $500,001 - $1 million

Wi $1,000,004 - $10 million

0 $10,000,001 - $50 million
0 $50,000,001 - $700 million
2 $100,000,001 - $500 million

2 $500,000,001 ~ $4 billion

[1 $1,000,000,001 - $40 billion
©) $10,000,000,001 - $50 billion
[1 More than $56 billion

 

46. Estimated Jiabillties £1 $0 - $50,000
O $50,001 - $400,000
01 $100,004 - $500,000

C1 $500,004 - $4 million

[7] $7,000,001 - $10 million
$10,000,001 - $50 million
£3 $50,000,001 - $100 million
£3 $100,000,001 - $500 million

CF $500,000,001 - $1 billion

DB $1,000,000,001 - $10 bilfion
G $16,000,000,004 - $59 billian
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Debtor

DM World Transportation LLC

 

Name

fieree| Request for Relief, Declaration, and Signatures

Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 4 of 12

Case number (if known)

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized
representative of debtor

18. Signature of attorney

Official Form 201

The deblor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon ae 2 [213 4 d
i VET co

 

Signature of authérized representative of debtor

Title _Manager

 

a

arn

 

Signature of attorney for debtor

R.Scott Shuker, Esq

Abduvosit Razikov

 

Printed name

vate 05/12 / 2020

MM PDD /NEYYY

 

Printed name

Shuker & Dorris, P.A.

 

Firm name

121 S. Orange Avenue
Suite 1120
Orlando, FL 32801

 

Number, Street, City, State & ZIP Code

Contact phone (407) 337-2060 Email address

984469 FL

rshuker@shukerdorris.com

 

 

Bar number and State

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 5 of 12

[Teta eM esa nest cL RoR COA) 0p mM ae ee
Debtor name _ DM World Transportation LLC
United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA C] Check if this is an

 

Case number (if known): amended filing

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

    

 
  

  
   
 
  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and °:: || Name, telephone number | Nature of claim - =] Andicate if claim -] Amount of claim: : : SOs
complete mailing address, || and email address of ’:::t (for-example, trade” : ‘is contingent, «| If the claim is fully unsecured, “il in ‘only unsecured élaim: ‘amount:
including zip cod ‘creditor contact debts, bank loans," “| unliquidated, or: claim is partially secured, fill In total‘claim amount and deduction for.
as AUNTS professional. service ‘disputed ..--| value of collateral or setoff to calculate linsecured claim:: ated
and. government Wo fobs) Total claim, if Deduction forvalue | Unsecured claim
WSN EES Us Se ST SES ©) contracts) . Joa) bho co) partially secured of collateral or setoff
ADP Augusta Jennifer M. Trade Debt $99,129.11
One ADP Drive Brinkiey
Augusta, GA 30909
Jennifer.Brinkley@
adp.com
844-540-7598
Bank of America Credit Card $232,580.29
Credit
P.O. Box 982238 800-673-1044
El Paso, TX 79998
Bank of America Credit Card $44,521.68
Credit
P.O. Box 982238 800-673-1044
EE Paso, TX 79998
Bondar Insurance Paul Bandar Cargo Insurance $46,669.47
Group
619 Enterprise Dr., | paulb@bondarins.c
Ste, 202 om
Oak Brook, IL 60523 | 630-570-0073
Bondar insurance Paul Bandar Insurance $109,775.08
Group
619 Enterprise Dr., | paulb@bondarins.c
Ste, 202 om
Oak Brook, IL 60523 | 630-570-0073
BowMan Sales & Shannon Myers Trade Debt $154,797.83
Equipment [ne
40233 Governor smyers@bowmanl
Lane Blvd easing.com
Williamsport, MD 240-772-5465
21795
BowMan Sales & Shannon Myers Trade Debt $637,935.19
Equipment Inc
{0233 Governor smyers@bowmanl
Lane Blvd easing.com
Williamsport, MD 240-772-5465
21795
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c} 1995-2020 Best Case, LLC - www.beslcase.com Best Gase Bankruptcy

 
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 6 of 12

Debtor DM World Transportation LLC

Name

Gase number (if known)

 

 

Name of creditor and ~
complete mailing ad ess,

   

Credito contact ©

-) Name, telephone number
and email address of

 

Nature of claim 220
-| {for example, trade 00:
oS “| debits, bank loans, =)":

oh unliquidated, or.

Indicate if claim ;
‘is contingent, ::

  

Amount of claim :

| If.the claim is fully t unsecured, fill. in n only t unsecured claim amount af: aA
"| claim i is partially secured, fill in ictal claim amount and deduction for,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: ae | professional services, -- i Isputed =| value of collateral or setoff to calculate unsecured claim:” :
bi) SUNS uo Sales Snes 22) Fotal claim, if Deduction for value | Unsecured claim
eee ULES Sn Das DeRip nian e acini] cui partially secured of collateral or setoff
Comdata Chery! Grelen Trade Debt $229,947.25
5301 Maryland Way
Brentwood, TN cgrelen@comdaia.
37027 com
615-376-8768
DAT Sclution Aaron Aguirre Trade Debt $23,036.00
PO Box 783801
Philadelphia, PA aaron.aguirre@dat.
19178 com
800-547-5417 ext.
4819
Love's Travel Stop | John Abrams Trade Debt $24,104.85
2766 US-17 S$
Brunswick, GA John. Abrams@lov
31523 es.com
405-889-6125
NCS Collection Jack West Trade Debt $58,865.90
(Bridgestone)
PO Box 24101 jwest@ncscredit.c
Cleveland, OH 44124 | om
800-826-5256
Passaic Industrial Steven Lang Trade Debt $788,416.65
Property
co Law Office of stevelang@steven!
Steven Lang angiaw.com
4 Broadway, Ste. 973-625-3564
20%
Denville, NJ 07834
Penske Sam Tilsley Trade Debt $92,502.32
2177 W. Landstreet
Road sammy.tilsley@pen
Orlando, FL 32809 ske.com
813-299-5095
Premier Trailer Jeffrey Paschal Trade Debt $522,442.15
§201 Tennyson
Parkway jpaschal@premier-
Suite 205 us.net
Plano, TX 75024 817-310-2210
Procon Fleet - Delores Reyes Trade Debt $42,067.32
Spireon
16802 Aston Street | dreyes@spireon.co
Irvine, CA 92606 m
949-623-1162
Spireon Delores Reyes Trade Debt $44,746.32
16802 Aston Street
Irvine, CA 92606 dreyes@spireon.co
m
949-7435-0936
Star Leasing Keith Dixon Trade Debt $821,104.82
PO Box 76100
Cleveland, OH 44101 | keith.dixon@starle
asing.com
XXX-XX-XXXX
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2020 Best Case, LLG - www.bastcase.com

Best Case Bankruptcy

 
Debtor
Name

Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 7 of 12

DM World Transportation LLC

Case number (if known)

 

 

Nanie of.creditor.and -:
complete mailing axldress,
including zip code ..

and email address of . -
.| creditor contact -.

-| Name, telephone number,

   

 

:| (ar example, trade

   

4 professional services

Nature of claim

  
   

debts, ‘bank loans,

 

| Indicate if claim .
_ is contingent, ©
“unliquidated, or :

 
 

‘Amount of claim :

IF the claim is fully unsecured, “fli in only unsecured claim ‘amount. if.

 

claim is partially. secured, fill in total claim ‘amount and deduction for: wis

| value of collateral or setoff to calculate unsecured claim. -

 

 

 

 

 

 

 

 

 

 

 

 

: : ; Total claim, if Deduction for value | Unsecured claim

: AES wl wet AD LR TM partially secured of collateral or setoff

TruckNRoll Jorge Rosias Trade Debt $12,721.49
9880 Sidney Hayes

Rd trucknrollrepairs@

Oriando, FL 32824 hotmail.com

321-202-1882

Tucker, Albin & Pamela Ashcroft Services $988,443.63
Assoc.

1702 N Coilins Blvd, | p.asheraft@tuckera

Ste 100 ibin.com

Richardson, TX 972-808-7690

75080

Verizon Connect Trade Debt $12,818.57
1100 Winter Street =| info@verizonconne

Suite 4600 ct.com

Waltham, MA 02451 | 866-844-2235
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright {c) 1996-2020 Best Case, LLG - wwy.bestcase.com

Best Case Bankruptcy

 

 
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 8 of 12

Fillin this Information to identify the case:

Debtorname DM World Transportation LLC

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
O Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors tas

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $600,000 or imprisonment for up to 20 years, or both, 18 U.S.C, §§ 152, 1341,
1519, and 3571,

[See Declaration and signature |

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule
Chapter 17 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

 

OBO oOO0OO00

 

| declare under penalty of perjury that the foregoing is true and correct. _

Executed on o5/ (a/ A820 x — I] tb fA wt)

Signature of wee igning on behalf of debtor

Abduvosit Razikov
Printed name

Manager
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Besl Case, LLC - wvav.bestcase.com Best Case Bankruptcy
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 9 of 12

United States Bankruptcy Court
Middle District of Florida

Inre | DM World Transportation LLC Case No.
Debtor(s) Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter [1 Case

 

Name and last known address or place of — Security Class Number of Securities Kind of Interest
business of holder

 

Abduvosit Razikov NIA 50% Member
450 S. Ronald Reagan Blvd.
Longwood, FL 32750

Dilshod Mikhmanov N/A 50% Member
450 S. Ronald Reagan Blvd.
Longwood, FL 32750

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that | have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date ac / Ia /020 Signature ho FL ed
t ¢ Abduvosit Razikod v

Penally for making a false statement of concealing property; Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571,

Sheet | of | in List of Equity Security Holders
Software Copyright (c) 1998-2020 Best Case, LLC - wwy.bestcase.com Best Case Bankruptcy
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 10 of 12

United States Bankruptcy Court
Middle District of Florida

Inre | DM World Transportation LLC Case No.

Debtor(s) Chapter 11,

VERIFICATION OF CREDITOR MATRIX

I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge,

ois, >
Date: O5/ 12 [2020 Lal, 2)

Abduvosit RazikowManager ,
Signer/Title

Software Copyright (c) 1996-2020 Bes! Case, LLC - wav.bestcase.com Best Case Bankruptcy
Case 6:20-bk-02684 Doci1_ Filed 05/12/20

DM World Transportation LLC
450 S. Ronald Reagan Blvd.
Longwood, FL 32750

R.Scott Shuker, Esq
Shuker & Dorris, P.A.
121 S. Orange Avenue
Suite 1120

Orlando, FL 32801

ADP Augusta
One ADP Drive
Augusta, GA 30909

Banc of America Leasing &
Capital, LLC

2059 NOrthlake Pkwy
Tucker, GA 30084-5321

Bank of America Credit
P.O. Box 982238
El Paso, TX 79998

BMO Financial

Attn: Ronald DeLorge

300 E John Carpenter Freeway
Irving, TX 75062

Bondar Insurance Group
619 Enterprise Dr., Ste. 202
Oak Brook, IL 60523

BowMan Sales & Equipment Inc
{0233 Governor Lane Bivd
Williamsport, MD 21795

CenterState Bank
20 N. Orange Ae., Ste. 1303
Orlando, FL 32801

Comdata
5304 Maryland Way
Brentwood, TN 37027

Cooper Tires & Rubber Co.
7O1 Lima Ave.
Findlay, OH 45840

Creative Financial Staffing
800 N. Magnolia Ave.
Suite 201

Orlando, FL 32803

Daimler Truck Financial
8430 West Bryn Mawr Ave.
3rd Floor

Chicago, IL 60631

DAT Solution
PO Box 783801
Philadelphia, PA 19178

Drive 360 Logistics
PO Box 497
Windermere, FL 34786

Iberia Bank
315 E Ronbinson St, Ste 350
Orlando, FL 32807

Internal Revenue Service
Centralized Insolvency Ops
PO Box 7346

Philadeiphia, PA 19101-7346

Jani King
2469 Sunset Point Road
Clearwater, FL 33765

Page 11 of 12

Key Equipment Finance
Attn: Chrystal Hall

1000 South McCaslin Blvd
Louisville, CO 80027

Libertas Funding
382 Greenwich Ave.
Greenwich, CT 06830

Love's Travel Stop
2766 US-17 S
Brunswick, GA 31523

NCS Collection (Bridgestone)
PO Box 24101
Cleveland, OH 44124

Passaic Industrial Property
co Law Office of Steven Lang
1 Broadway, Ste. 201
Denville, NJ 07834

Penske
2177 W. Landstreet Road
Orlando, FL 32809

Premier Trailer

5201 Tennyson Parkway
Suite 205

Piano, TX 75024

Procon Fleet - Spireon
16802 Aston Street
Irvine, CA 92606

Red Rock LTO Units
200 Owen Parkway Circle
Carter Lake, iA 51510

 
Case 6:20-bk-02684 Doc1 Filed 05/12/20 Page 12 of 12

Samsara

444 De Haro St.

Suite 101

San Francisco, CA 94107

Samson Funding
4459 Amboy Road
Staten Island, NY 10372

Seminole Co. Tax Collector
PO Box 630
Sanford, FL. 32772-0630

Signature Finance

Attn: David McGovan

225 Broadhollow Rd, St 132W
Melville, NY 11747

Spireon
16802 Aston Sireet
Irvine, CA 92606

St. Louis MRO
3895 Jeffco Blvd.
Arnold, MO 63010

Star Leasing
PO Box 76100
Cleveland, OH 44107

Sterling National Bank
400 Rella Blvd
Montebello, NY 10901

Sunport Holding
1515 N. Federal Hwy, Ste 306
Boca Raton, FL 33432

TCF Equipment Finance
11100 Wayzata Blvd, Ste 8014
Minnetonka, MN 55305

Total Package Property Care
42912 Broakfield Circle
Orlando, FL 32837

TruckNRoll
9880 Sidney Hayes Rd
Orlando, FL 32824

Tucker, Albin & Assoc.
1702 N Collins Bivd, Ste 100
Richardson, TX 75080

Verizon
2601 Maitland Center Pkwy
Longwood, FL 32752

Verizon Connect
1100 Winter Street
Suite 4600
Waltham, MA 02451

 
